Hughes, J. To maintain an action on a judgment, a certified 'Cop3r of the judgment alone is not sufficient, but all the pleadings and proceedings on which the judgment is founded, and to which as matter of record it necessarily refers, must be produced. Hallum v. Dickinson, 47 Ark. 120. Each state of the American Union must give the same effect within its limits to the judicial decrees of every other state, which such decrees have in the state where they are rendered. Const. U. S., art. 4, § 1. The record or proceedings of the Tennessee court in the cause was the proper transcript to present to enable the court in Garland county, m this state, to ascertain how far it is conclusive in the state of Tennessee, where it was rendered. If it is without effect there, it is without effect here. McLaren v. Kehler, 23 La. Ann. 80; 2 Black, Judgments, §§ 859, 877. The certified copy of the Tennessee decree was not admissible in evidence without the complete record. It was error to admit it. It is evidence only that such a decree was Tendered, but does not show that the court had jurisdiction of the subject-matter. Black, Judgments, §§ 928, 929. The fourth instruction asked for by the appellant and refused by the court should have been given. Where a husband wrongfully and without cause deserts his wife, it is a reasonable presumption that he will return to her again, and that the abandonment is not permanent but temporary. It would in such a case certainly be right that he should do so, and that he should not persist in a wrong, and that the law will not presume a man guilty of a wrong, but rather presumes that he will do right because it is his duty to do right. But it has been frequently decided that what amounts to an act of desertion by the husband cannot have the effect of changing the home of either the husband or his deserted family. The grounds upon which this question was so decided in Moore v. Dunning, 29 Ill. 135, are that “this place still continued the home and residence of the husband, as well as his family, at least until it proved that he had acquired a home and a settlement elsewhere, and this the law can never assume he has done.” The presumption is that he continues a wanderer; without a home, until he returns to his duty and his family. Thompson, Home. & Ex. § 277. Reversed and remanded for new trial.